DETAILED ACTION
In response to communications filed 02/14/2022.
Claims 1, 3-8, 10-15, 17-22 and 24-28 are allowed.
Claims 2, 9, 16 and 23 are canceled via Examiner’s Amendment.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 02/14/2022 been considered by the examiner.

The application has been amended as follows:

IN THE CLAIMS:

Rewrite claims 1, 8, 15 and 22 as the following:

--1. (Amended) A method for a user equipment (UE) for grant free transmissions, the method comprising:

receiving, from the network equipment, a first downlink control information (DCI) message, wherein the first DCI message activates the UE to perform uplink grant free data transmissions and indicates a reference signal (RS) value for the UE assigned from a group of RS values;
obtaining, uplink grant free transmission resources based on the uplink grant-free transmission resource configuration indicated in the RRC signaling and the first DCI message; [[and]]
transmitting, to the network equipment, uplink data using the uplink grant free transmission resources;
receiving, from the network equipment, a second DCI message, wherein the second DCI message deactivates the UE from performing uplink grant free transmissions; and
stopping transmissions using the uplink grant free transmission resources.--

--8. (Amended) A user equipment (UE) configured for grant free transmissions, the UE comprising: 
a processor; and 
a computer readable storage medium storing programming instructions for execution by the processor, the programming including instructions to: 

receive, from the network equipment, a first downlink control information (DCI) message, wherein the first DCI message activates the UE to perform uplink grant free data transmissions and indicates reference signal (RS) information indicative of an RS allocated to the UE; 
obtain uplink grant free transmission resources based on the uplink grant-free transmission resource configuration indicated in the RRC signaling and the first DCI message; [[and]] 
transmit, to the network equipment, uplink data using the uplink grant free transmission resources;
receive, from the network equipment, a second DCI message, wherein the second DCI message deactivates the UE from performing uplink grant free transmissions; and 
stop transmissions using the uplink grant free transmission resources.--

--15. (Amended) A method for a network equipment for grant free transmissions, the method comprising:
transmitting, to a user equipment (UE), a radio resource control (RRC) signaling indicating an uplink grant-free transmission resource configuration, the configuration including a number of transmission repetitions K;

receiving, from the UE, uplink data transmitted using uplink grant free transmission resources allocated based on the RRC signaling and the first DCI message;
transmitting, to the UE, a second DCI message, wherein the second DCI message deactivates the UE from performing uplink grant free transmissions; and
stopping transmissions using the uplink grant free transmission resources.--

--22. (Amended) A network equipment configured for grant free transmissions, the network equipment comprising: 
a processor; and 
a computer readable storage medium storing programming instructions for execution by the processor, the programming including instructions to:
transmit, to a user equipment (UE), a radio resource control (RRC) signaling indicating an uplink grant-free transmission resource configuration, the configuration including a number of transmission repetitions K; 
transmit, to the UE, a first downlink control information (DCI) message, wherein the first DCI message activates the UE to perform uplink grant free transmissions and reference signal (RS) information indicative of an RS allocated to the UE; [[and]] 
;
transmit, to the UE, a second DCI message, wherein the second DCI message deactivates the UE from performing uplink grant free transmissions; and
stop transmissions using the uplink grant free transmission resources.--

Cancel claims 2, 9, 16 and 23.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The present invention teaches a user equipment configured for grant free transmissions.  The user equipment receives, from a network equipment, a radio resource control (RRC) signaling indicating an uplink grant free transmission resource configuration including a number of transmission repetitions K and a first downlink control information (DCI) message which activates the UE to perform uplink grant free data transmissions.  Uplink data is transmitted to the network equipment using the uplink transmission resources based on the transmission resource configuration and first DCI message.  Uplink grant free transmission is stopped based on a second DCI message to deactivate the UE from performing the uplink grant free transmissions.  Examiner notes none of the prior arts on record teach or fairly suggest the claimed limitations.  There exists prior art such as Ying et al. (US 2018/0199334 A1) that 
Furthermore, Examiner had performed an updated search and the additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious the claimed invention as a whole disclosed in independent claims 1, 8, 15 and 22 with proper motivation at or before the time it was effectively filed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAJEEB ANSARI whose telephone number is (571)270-5446. The examiner can normally be reached Monday-Friday 10am to 2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAJEEB ANSARI/Examiner, Art Unit 2468